847 F.2d 1210
Linda SUNDBERG, et al., Plaintiffs-Appellees,v.Agnes Mary MANSOUR, et al., Defendants-Appellants.
No. 86-1481.
United States Court of Appeals,Sixth Circuit.
May 25, 1988.

Before ENGEL, Chief Judge, LIVELY, KEITH, MERRITT, KENNEDY, MARTIN, JONES, KRUPANSKY, WELLFORD, MILBURN, GUY, NELSON, RYAN, BOGGS* and NORRIS, Circuit Judges.

ORDER

1
A rehearing en banc of the above-captioned appeal was ordered by the court on January 5, 1988.  The result of this order was to vacate the previous opinion filed by the three-judge panel to which it had been assigned and to restore the case on the docket as a pending appeal.  6th Cir.R. 14(a).  Oral argument was held before the court, sitting en banc, on March 30, 1988.


2
Upon consideration, IT IS ORDERED that the judgment of the district court is AFFIRMED by an equally divided court.



*
 Circuit Judge Danny J. Boggs although present at oral argument en banc did not thereafter participate, having in the meantime recused himself